IN THE UNITED STATES COURT OF APPEALS

                                    FOR THE FIFTH CIRCUIT



                                             No. 99-30981
                                           Summary Calendar



ELMO JAMES BICKHAM,

                                                                                          Plaintiff-Appellant,

                                                   versus

DUANE BLAIR; FRED M. KIRBY;
MELVIN GARRETT; JAMES HARRY;
BUSTER ROBERTS; RICK CORKERN,

                                                                                     Defendants-Appellees.

                       ----------------------------------------------------------------
                             Appeal from the United States District Court
                                  for the Eastern District of Louisiana
                                        USDC No. 98-CV-881-I
                       ----------------------------------------------------------------
                                               July 17, 2000

Before EMILIO M. GARZA, DEMOSS and STEWART, Circuit Judges:

PER CURIAM:*

        Elmo James Bickham, Louisiana prisoner # 406960, appeals from the adverse judgment

rendered in his 42 U.S.C. § 1983 action. Bickham’s requests for the appointment of counsel and to

supplement the record are DENIED.

        Bickham’s claims of excessive force, failure to protect, and inadequate medical care depend

upon a review of the trial transcript. The district court denied Bickham’s request for a trial transcript,

and Bickham has not renewed his motion in this court or appealed the district court’s denial of his

request. His failure to provide one prevents this court from reviewing these arguments. See

Richardson v. Henry, 902 F.2d 414, 415-16 (5th Cir. 1990).


        *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
       Bickham’s claim that he was not informed of his rights pursuant to Miranda v. Arizona, 384

U.S. 436, 443-45 (1966), is barred by Heck v. Humphrey, 512 U.S. 477, 486-87 (1994). Bickham’s

assertions that the district court never questioned his witnesses and failed to review many of his

documents which would have established his claims and that the outcome would have been different

if he had been allowed attorney fees are frivolous.

       Bickham’s appeal is frivolous and is DISMISSED. See Howard v. King, 707 F.2d 215,

219-20 (5th Cir. 1983); 5TH CIR. R. 42.2. The dismissal of this appeal constitutes a “strike” under

28 U.S.C. § 1915(g). If Bickham accumulates three “strikes” under § 1915(g), he will not be able

to proceed in forma pauperis in any civil action or appeal filed while he is incarcerated or detained

in any facility unless he is under imminent danger of serious physical injury. See § 1915(g).

       APPEAL DISMISSED; SANCTIONS WARNING ISSUED.